Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

  ANTHONY FERRER,

          Plaintiff,

  v.

  WOODHAM INDUSTRIES, INC.
  d/b/a BOULEVARD PAINTS,
  a Florida Profit Corporation,
  ROBERT WOODHAM,
  individually, and
  LINDA ROBERTO,
  Individually,

        Defendants.
  ______________________/

                                              COMPLAINT

          COMES NOW Plaintiff, ANTHONY FERRER [hereinafter referred to as “Plaintiff” or

  “Ferrer”], by and through his undersigned counsel, and hereby files this Complaint against

  Defendants WOODHAM INDUSTRIES, INC. doing business as BOULEVARD PAINTS, a

  Florida profit corporation, [hereinafter referred to as “WII”]; ROBERT WOODHAM, an

  individual [hereinafter referred to as “Woodham”]; and LINDA ROBERTO, an individual

  [hereinafter referred to as “ROBERTO”]; [hereinafter collectively referred to as “Defendants”],

  and as grounds thereon states as follows:

                                  JURISDICTION AND VENUE

       1. This is an action for damages arising out of the Defendants’ failure to lawfully pay

          minimum wages and overtime payments to the Plaintiff in violation of the Fair Labor

          Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (the “FLSA”).


                                    Cathleen Scott & Associates, P.A.
                                               Complaint
                                              Page 1 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 2 of 13



     2. This Court has original jurisdiction to hear this complaint and to adjudicate the claims

        stated herein pursuant to 28 U.S.C. § 1331, and has jurisdiction pursuant to 29 U.S.C. §

        216(b), as these claims arise out of the Defendants’ violations of the FLSA, 29 U.S.C. §§

        206, 207.

     3. Venue is proper as all of the actions or omissions giving rise to these claims occurred in

        this District, and the Defendants are subject to personal jurisdiction in Florida.

                                              PARTIES

     4. At all times material hereto, the Defendant, WII was a Florida Profit Corporation licensed

        to conduct, and actively conducting, business in the State of Florida, and maintained its

        principal place of business at 1400 Old Dixie Highway, Suite 1, Lake Park, Florida 33403.

     5. At all times material hereto, Defendant WOODHAM was the President of WOODHAM

        INDUSTRIES, INC. and upon information and belief, was a resident of Palm Beach

        County, Florida.

     6. At all times material hereto, Defendant ROBERTO was the Vice President, Treasurer, and

        Secretary of WOODHAM INDUSTRIES, INC. and upon information and belief, was a

        resident of Palm Beach County, Florida.

     7. At all times material hereto, Plaintiff FERRER was an employee of the Defendants, and

        resided in Palm Beach County, Florida.

     8. At all times material hereto, FERRER worked for the Defendants at the Defendants’

        principal place of business in Lake Park, Florida.

     9. This cause of action accrued in Palm Beach County.

     10. Defendants failed to pay Plaintiff the mandatory wages as required under state and federal

        law.


                                    Cathleen Scott & Associates, P.A.
                                               Complaint
                                              Page 2 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 3 of 13



     11. Defendant has annual gross sales volume that exceeds the statutory requirements of

        $500,000.00 per annum.

     12. Defendant, at all times material hereto, was an enterprise engaged in interstate commerce

        or in the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.


                                    COMMON ALLEGATIONS

     13. WOODHAM, ROBERTO, and WII jointly employed the Plaintiff, as WOODHAM and

        ROBERTO worked directly or indirectly in the interest of WII in relation to the Plaintiff,

        exercised control over the nature and structure of their employment relationship, and

         exercised economic control over their employment relationship.

     14. FERRER was employed by the Defendants from September 2018 through March 2019,

         and worked at the Defendants’ principal place of business.

     15. Plaintiff’s duties involved going to commercial and residential apartment building

         complexes and persuading the property manager or agent to allow him to walk the property

         for the purposes of creating a rough estimate of the number and size of buildings on the

         site. He would then return to the principal place of business and send this estimate out to a

         list of approved contractors who would contact the property management directly to bid

         for the job.

     16. Plaintiff was not selling paint nor selling a contract for painting services; his primary duties

         did not include obtaining orders or contracts for paint or for the services connected

         therewith.

     17. Although Defendants misclassified Mr. Ferrer as an “outside sales representative” in each

        Agreement, the factual details of his working relationship show that he does not meet the

        requirements for that exemption under the FLSA.

                                     Cathleen Scott & Associates, P.A.
                                                Complaint
                                               Page 3 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 4 of 13



     18. The Defendants, and each of them, failed to pay FERRER the agreed upon wages and

        further failed to pay FERRER the lawful, mandatory minimum overtime rate of one and

        one-half (1.5) times his regular hourly rate for the hours that he worked in excess of forty

        (40) hours per work week, and instead, either paid them their regular hourly rates, i.e.,

        “straight time,” or failed to pay them at all for those hours.

     19. Plaintiff was first paid a base salary of $32,000 plus commission, which was later increased

        to $35,000 plus commission.

     20. Under the payment terms, Plaintiff was paid $32,000.00 annually, which equates to

        $15.38 per hour ($32,000.00 / 52 weeks / 40 hours = $15.38/hour). As Plaintiff

        worked an average of forty-five (45) hours per week, he should have been paid time

        and one half his regular hourly rate, or $23.07 for each hour over forty, each week, or

        $1,730.25 ($23.07 x 5 hours x 15 weeks = $1,730.25). In 2019, Plaintiff’s pay was

        increased to $35,000.00. He worked approximately eight (8) weeks in 2019, and is

        owed overtime for each of those weeks at the higher rate of $25.23 ($35,000.00 / 52

        weeks / 40 hours = $16.82; $16.82 x 1.5 = $25.23). The amount owed for this time

        period is: $1,009.02 ($25.23 x 5 hours x 8 weeks = $1,009.02). As such, Plaintiff is

        owed $2,739.45 in unpaid overtime.

     21. Further, he was not paid his final paycheck in violation of the FLSA.

                             COUNT I – MINIMUM WAGE
                                   29 U.S.C. 206
                    AS TO DEFENDANT WOODHAM INDUSTRIES, INC.

     22. The Plaintiff restates and realleges Paragraphs 1 through 21 as if fully set forth herein.

     23. The Plaintiff is a covered, non-exempt employee under the FLSA, and thus, is entitled to

        minimum wage for all hours worked.

     24. The Plaintiff regularly worked without being properly compensated for his time.
                                     Cathleen Scott & Associates, P.A.
                                                Complaint
                                               Page 4 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 5 of 13



     25. As stated, Defendants WII, WOODHAM, and ROBERTO were the Plaintiff’s “joint

         employers,” and as such, each Defendant is liable for their collective failure to pay the

         Plaintiff his lawful compensation pursuant to the FLSA.

     26. Following Plaintiff’s separation from his employment with Defendants, he could see his

         last paycheck in the online payroll system in the amount of $1,346.15; however,

         Defendants’ failed to provide this check to Plaintiff despite Plaintiff’s repeated requests.

     27. The Defendants failed to compensate the Plaintiff his regular hourly rates for all hours

         worked in direct violation of the FLSA, specifically, 29 U.S.C. § 206.

     28. The Defendants’ failures to properly compensate the Plaintiff was the result of intentional

         and/or willful misconduct, such that the Plaintiff is entitled to recover his unpaid wages for

         the entire duration of his employment, as well as liquidated damages.

     29. As a direct and proximate result of the Defendants’ actions, the Plaintiff has suffered wage

         loss.

     30. Plaintiff is entitled to back wages at the agreed upon hourly rate and liquidated damages.

     31. As a direct and proximate result of the Defendants’ actions, the Plaintiff has been forced

         to obtain counsel to represent him in this action. As a result, the Plaintiff is entitled to

         reimbursement and/or an award of reasonable attorneys’ fees and costs pursuant to the

         FLSA, specifically, 29 U.S.C. § 216.

     32. As a direct and proximate result of the Defendants’ actions, the Plaintiff is entitled to

         unpaid wages, liquidated damages, attorneys’ fees and costs, as well as other penalties.

         WHEREFORE, the Plaintiff prays that judgment be entered in his favor, and against the

  Defendants, for his back wages, liquidated damages, prejudgment interest, reasonable attorneys’




                                     Cathleen Scott & Associates, P.A.
                                                Complaint
                                               Page 5 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 6 of 13



  fees and costs of suit pursuant to 29 U.S.C. § 216, and for any other and further relief as this

  Honorable Court deems just and proper.

                               COUNT II – MINIMUM WAGE
                                      29 U.S.C. 206
                          AS TO DEFENDANT ROBERT WOODHAM

     33. The Plaintiff restates and realleges Paragraphs 1 through 21 as if fully set forth herein.

     34. The Plaintiff is a covered, non-exempt employee under the FLSA, and thus, is entitled to

         minimum wage for all hours worked.

     35. The Plaintiff regularly worked without being properly compensated for his time.

     36. As stated, Defendants WII, WOODHAM, and ROBERTO were the Plaintiff’s “joint

         employers,” and as such, each Defendant is liable for their collective failure to pay the

         Plaintiff his lawful compensation pursuant to the FLSA.

     37. Following Plaintiff’s separation from his employment with Defendants, he could see his

         last paycheck in the online payroll system in the amount of $1,346.15; however,

         Defendants’ failed to provide this check to Plaintiff despite Plaintiff’s repeated requests.

     38. The Defendants failed to compensate the Plaintiff his regular hourly rates for all hours

         worked in direct violation of the FLSA, specifically, 29 U.S.C. § 206.

     39. The Defendants’ failures to properly compensate the Plaintiff was the result of intentional

         and/or willful misconduct, such that the Plaintiff is entitled to recover his unpaid wages for

         the entire duration of his employment, as well as liquidated damages.

     40. As a direct and proximate result of the Defendants’ actions, the Plaintiff has suffered wage

         loss.

     41. Plaintiff is entitled to back wages at the agreed upon hourly rate and liquidated damages.




                                     Cathleen Scott & Associates, P.A.
                                                Complaint
                                               Page 6 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 7 of 13



     42. As a direct and proximate result of the Defendants’ actions, the Plaintiff has been forced

         to obtain counsel to represent him in this action. As a result, the Plaintiff is entitled to

         reimbursement and/or an award of reasonable attorneys’ fees and costs pursuant to the

         FLSA, specifically, 29 U.S.C. § 216.

     43. As a direct and proximate result of the Defendants’ actions, the Plaintiff is entitled to

         unpaid wages, liquidated damages, attorneys’ fees and costs, as well as other penalties.

         WHEREFORE, the Plaintiff prays that judgment be entered in his favor, and against the

  Defendants, for his back wages, liquidated damages, prejudgment interest, reasonable attorneys’

  fees and costs of suit pursuant to 29 U.S.C. § 216, and for any other and further relief as this

  Honorable Court deems just and proper.

                               COUNT III – MINIMUM WAGE
                                      29 U.S.C. 206
                            AS TO DEFENDANT LINDA ROBERTO

     44. The Plaintiff restates and realleges Paragraphs 1 through 21 as if fully set forth herein.

     45. The Plaintiff is a covered, non-exempt employee under the FLSA, and thus, is entitled to

         minimum wage for all hours worked.

     46. The Plaintiff regularly worked without being properly compensated for his time.

     47. As stated, Defendants WII, WOODHAM, and ROBERTO were the Plaintiff’s “joint

         employers,” and as such, each Defendant is liable for their collective failure to pay the

         Plaintiff his lawful compensation pursuant to the FLSA.

     48. Following Plaintiff’s separation from his employment with Defendants, he could see his

         last paycheck in the online payroll system in the amount of $1,346.15; however,

         Defendants’ failed to provide this check to Plaintiff despite Plaintiff’s repeated requests.




                                     Cathleen Scott & Associates, P.A.
                                                Complaint
                                               Page 7 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 8 of 13



     49. The Defendants failed to compensate the Plaintiff his regular hourly rates for all hours

         worked in direct violation of the FLSA, specifically, 29 U.S.C. § 206.

     50. The Defendants’ failures to properly compensate the Plaintiff was the result of intentional

         and/or willful misconduct, such that the Plaintiff is entitled to recover his unpaid wages for

         the entire duration of his employment, as well as liquidated damages.

     51. As a direct and proximate result of the Defendants’ actions, the Plaintiff has suffered wage

         loss.

     52. Plaintiff is entitled to back wages at the agreed upon hourly rate and liquidated damages.

     53. As a direct and proximate result of the Defendants’ actions, the Plaintiff has been forced

         to obtain counsel to represent him in this action. As a result, the Plaintiff is entitled to

         reimbursement and/or an award of reasonable attorneys’ fees and costs pursuant to the

         FLSA, specifically, 29 U.S.C. § 216.

     54. As a direct and proximate result of the Defendants’ actions, the Plaintiff is entitled to

         unpaid wages, liquidated damages, attorneys’ fees and costs, as well as other penalties.

         WHEREFORE, the Plaintiff prays that judgment be entered in his favor, and against the

  Defendants, for his back wages, liquidated damages, prejudgment interest, reasonable attorneys’

  fees and costs of suit pursuant to 29 U.S.C. § 216, and for any other and further relief as this

  Honorable Court deems just and proper.

                            COUNT IV – UNPAID OVERTIME
                                    29 U.S.C. § 207
                    AS TO DEFENDANT WOODHAM INDUSTRIES, INC.

     55. The Plaintiff restates and realleges Paragraphs 1 through 21 as if fully set forth herein.




                                     Cathleen Scott & Associates, P.A.
                                                Complaint
                                               Page 8 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 9 of 13



     56. The Plaintiff is a covered, non-exempt employee under the FLSA, and thus, is entitled to

        overtime compensation of at least one and one-half (1.5) times his regular hourly rate for

        all hours worked over forty (40) hours in a work week.

     57. The Plaintiff regularly worked over forty (40) hours per work week without being properly

        compensated for his overtime hours.

     58. Defendants are aware of hours for which Plaintiff was not properly compensated.

     59. As stated, Defendants WII, WOODHAM, and ROBERTO were the Plaintiff’s “joint

        employers,” and as such, each Defendant is liable for their collective failure to pay the

        Plaintiff his lawful overtime compensation pursuant to the FLSA.

     60. The Defendants failed to compensate the Plaintiff at a minimum overtime rate of one and

        one-half (1.5) times his hourly rates for all hours worked over forty (40) hours per work

        week, in direct violation of the FLSA, specifically, 29 U.S.C. § 207.

     61. The Defendants’ failures to properly compensate the Plaintiff for his overtime hours was

        the result of intentional and/or willful misconduct, such that the Plaintiff is entitled to

        recover their unpaid overtime wages for the entire duration of his employment, as well as

        liquidated damages.

     62. As a direct and proximate result of the Defendants’ actions, the Plaintiff has suffered

        economic damages and seeks overtime wage payments and liquidated damages.

     63. As a direct and proximate result of the Defendants’ actions, the Plaintiff has been forced

        to obtain counsel to represent him in this action and has agreed to incur reasonable

        attorneys’ fees and costs for the prosecution of this matter. As a result, the Plaintiff is

        entitled to reimbursement and/or an award of reasonable attorneys’ fees and costs pursuant

        to the FLSA, specifically, 29 U.S.C. § 216.


                                   Cathleen Scott & Associates, P.A.
                                              Complaint
                                             Page 9 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 10 of 13



      64. As a direct and proximate result of the Defendants’ actions, the Plaintiff is entitled to

          unpaid overtime wages, liquidated damages, attorneys’ fees and costs, as well as other

          penalties.

          WHEREFORE, the Plaintiff prays that judgment be entered in his favor, and against the

   Defendants, for his back overtime payments, liquidated damages, prejudgment interest, reasonable

   attorneys’ fees and costs of suit pursuant to 29 U.S.C. § 216, and for any other and further relief

   as this Honorable Court deems just and proper.

                               COUNT V – UNPAID OVERTIME
                                      29 U.S.C. § 207
                           AS TO DEFENDANT ROBERT WOODHAM

      65. The Plaintiff restates and realleges Paragraphs 1 through 21 as if fully set forth herein.

      66. The Plaintiff is a covered, non-exempt employee under the FLSA, and thus, is entitled to

          overtime compensation of at least one and one-half (1.5) times his regular hourly rate for

          all hours worked over forty (40) hours in a work week.

      67. The Plaintiff regularly worked over forty (40) hours per work week without being properly

          compensated for his overtime hours.

      68. Defendants are aware of hours for which Plaintiff was not properly compensated.

      69. As stated, Defendants WII, WOODHAM, and ROBERTO were the Plaintiff’s “joint

          employers,” and as such, each Defendant is liable for their collective failure to pay the

          Plaintiff his lawful overtime compensation pursuant to the FLSA.

      70. The Defendants failed to compensate the Plaintiff at a minimum overtime rate of one and

          one-half (1.5) times his hourly rates for all hours worked over forty (40) hours per work

          week, in direct violation of the FLSA, specifically, 29 U.S.C. § 207.




                                      Cathleen Scott & Associates, P.A.
                                                 Complaint
                                               Page 10 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 11 of 13



      71. The Defendants’ failures to properly compensate the Plaintiff for his overtime hours was

          the result of intentional and/or willful misconduct, such that the Plaintiff is entitled to

          recover their unpaid overtime wages for the entire duration of his employment, as well as

          liquidated damages.

      72. As a direct and proximate result of the Defendants’ actions, the Plaintiff has suffered

          economic damages and seeks overtime wage payments and liquidated damages.

      73. As a direct and proximate result of the Defendants’ actions, the Plaintiff has been forced

          to obtain counsel to represent him in this action and has agreed to incur reasonable

          attorneys’ fees and costs for the prosecution of this matter. As a result, the Plaintiff is

          entitled to reimbursement and/or an award of reasonable attorneys’ fees and costs pursuant

          to the FLSA, specifically, 29 U.S.C. § 216.

      74. As a direct and proximate result of the Defendants’ actions, the Plaintiff is entitled to

          unpaid overtime wages, liquidated damages, attorneys’ fees and costs, as well as other

          penalties.

          WHEREFORE, the Plaintiff prays that judgment be entered in his favor, and against the

   Defendants, for his back overtime payments, liquidated damages, prejudgment interest, reasonable

   attorneys’ fees and costs of suit pursuant to 29 U.S.C. § 216, and for any other and further relief

   as this Honorable Court deems just and proper.

                               COUNT VI – UNPAID OVERTIME
                                       29 U.S.C. § 207
                             AS TO DEFENDANT LINDA ROBERTO

      75. The Plaintiff restates and realleges Paragraphs 1 through 21 as if fully set forth herein.




                                      Cathleen Scott & Associates, P.A.
                                                 Complaint
                                               Page 11 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 12 of 13



     76. The Plaintiff is a covered, non-exempt employee under the FLSA, and thus, is entitled to

        overtime compensation of at least one and one-half (1.5) times his regular hourly rate for

        all hours worked over forty (40) hours in a work week.

     77. The Plaintiff regularly worked over forty (40) hours per work week without being properly

        compensated for his overtime hours.

     78. Defendants are aware of hours for which Plaintiff was not properly compensated.

     79. As stated, Defendants WII, WOODHAM, and ROBERTO were the Plaintiff’s “joint

        employers,” and as such, each Defendant is liable for their collective failure to pay the

        Plaintiff his lawful overtime compensation pursuant to the FLSA.

     80. The Defendants failed to compensate the Plaintiff at a minimum overtime rate of one and

        one-half (1.5) times his hourly rates for all hours worked over forty (40) hours per work

        week, in direct violation of the FLSA, specifically, 29 U.S.C. § 207.

     81. The Defendants’ failures to properly compensate the Plaintiff for his overtime hours was

        the result of intentional and/or willful misconduct, such that the Plaintiff is entitled to

        recover their unpaid overtime wages for the entire duration of his employment, as well as

        liquidated damages.

     82. As a direct and proximate result of the Defendants’ actions, the Plaintiff has suffered

        economic damages and seeks overtime wage payments and liquidated damages.

     83. As a direct and proximate result of the Defendants’ actions, the Plaintiff has been forced

        to obtain counsel to represent him in this action and has agreed to incur reasonable

        attorneys’ fees and costs for the prosecution of this matter. As a result, the Plaintiff is

        entitled to reimbursement and/or an award of reasonable attorneys’ fees and costs pursuant

        to the FLSA, specifically, 29 U.S.C. § 216.


                                   Cathleen Scott & Associates, P.A.
                                              Complaint
                                            Page 12 of 13
Case 9:19-cv-81352-DMM Document 1 Entered on FLSD Docket 10/03/2019 Page 13 of 13



      84. As a direct and proximate result of the Defendants’ actions, the Plaintiff is entitled to

          unpaid overtime wages, liquidated damages, attorneys’ fees and costs, as well as other

          penalties.

          WHEREFORE, the Plaintiff prays that judgment be entered in his favor, and against the

   Defendants, for his back overtime payments, liquidated damages, prejudgment interest, reasonable

   attorneys’ fees and costs of suit pursuant to 29 U.S.C. § 216, and for any other and further relief

   as this Honorable Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

          The Plaintiff further demands a trial by jury on all issues so triable.

   DATED this 3rd day of October, 2019.

                                                  Respectfully submitted,

                                                  s/Anne Tomasello
                                                  Anne Tomasello, Esq.
                                                  Florida Bar Number 0877751
                                                  Primary e-mail: ATomasello@scottwagnerlaw.com
                                                  Secondary e-mail: mail@scottwagnerlaw.com
                                                  Cathleen Scott, Esq.
                                                  Florida Bar Number 135331
                                                  Primary e-mail: CScott@scottwagnerlaw.com
                                                  Secondary e-mail: mail@scottwagnerlaw.com
                                                  SCOTT WAGNER & ASSOCIATES, P.A.
                                                  Jupiter Gardens
                                                  250 South Central Boulevard
                                                  Suite 104-A
                                                  Jupiter, FL 33458
                                                  Telephone: (561) 653-0008
                                                  Facsimile: (561) 653-0020
                                                  Attorneys for Plaintiff




                                      Cathleen Scott & Associates, P.A.
                                                 Complaint
                                               Page 13 of 13
